       Case 1:20-cr-00288-UNA Document 1 Filed 07/29/20 Page 1 of 11


                                                                       ORIGINAL
                  TN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF GEORGjAFIL~I$~URT
                           ATLANTA DIVISION
                                                               [       JUL 292020
                                                                   JAMES N. HATrEN, Clerk
                                                                           rnlM
    UNITED STATES OF AMERICA                                                     Ceputy Clerk
                                            Criminal Indictment
            V.
                                            No.
    ANTONIOBROWN                                   1:20 CR288

THE GRAND JURY CHARGES THAT:

                           Counts One Through Three
                                   Mail Fraud
                               (18 U.S.C. § 1341)
   1. Beginning in or about 2012, and continuing through in or about April 2016,
the exact dates unknown to the Grand Jury, in the Northern District of Georgia
and elsewhere, the defendant, ANTONIO BROWN, knowingly devised and
intended to devise a scheme and artifice to defraud, and to obtain money by
means of materially false and fraudulent pretenses, representations, promises,
and by omission of material facts, well knowing and having reason to know that
said pretenses, representations, and promises were false and fraudulent when

made and caused to be made and that said omissions were and would be

material.
                              Manner and Means

   2. Throughout the scheme to defraud, the defendant, ANTONIO BROWN,
incurred thousands of dollars’ worth of credit card charges and took out over

$60,000 in automobile loans to finance the purchases of a Mercedes and Range
Rover. He then repeatedly falsely claimed to credit bureaus, banks, and credit
        Case 1:20-cr-00288-UNA Document 1 Filed 07/29/20 Page 2 of 11




card companies that he had not incurred those credit card charges and had not
sought those automobile loans.
   Brown’s Bank of America Credit Card Expenditures

   3. Tn April and May 2012, BROWN applied for two Bank of America credit
cards, which he then used to make thousands of dollars’ worth of purchases for

his personal benefit. For example:

   • On or about May 29, 2012, BROWN used Bank of America credit card
     ending in 7290 to make a $249.60 payment to American Airlines for a flight
     to Atlanta for himself.

   •   On or about July 2, 2012, BROWN used his Bank of America credit card
       endfrtg in 2211 to make a $299.60 payment to American Airlines for a flight
       to Miami for himself.

   • On or about July 3, 2012, BROWN used his Bank of America credit card
     ending in 2211 to make a $297.60 payment to Orbitz for an American
     Airlines flight to Miami for himself.
   4. BROWN also used his Bank of America checking account to pay down the
Bank of America credit card balances. For example:

   •   On or about May 9, 2012, BROWN made a $1,400.00 payment towards the
       balance on his Bank of America credit card ending in 7290.

   •   On or about May 22, 2012, BROWN made a $1,500.00 payment towards the
       balance on his Bank of America credit card ending in 7290.

   •   On or about July 12, 2012, BROWN made a $500.00 payment towards the
       balance on his Bank of America credit card ending in 2211.
   Brown’s Bank of America Automobile Loans
   5. In May 2012, BROWN secured a loan in the amount of $24,742.22 to
finance the purchase of a 2008 Mercedes C300.


                                         2
       Case 1:20-cr-00288-UNA Document 1 Filed 07/29/20 Page 3 of 11




   6. In June 2012, BROWN secured a loan in the amount of $37,748.10 to
finance the purchase of a 2008 Range Rover.

   7. BROWN knowingly submitted both automobile loan applications to Bank
of America, and used the loan proceeds to obtain both automobiles. He sent and
received emails throughout 2012 about both automobiles. For example, on or

about August 23, 2012, BROWN received an email from State Farm regarding his
insurance policy for the 2008 Range Rover. Then, on October 23, 2012, BROWN

sent an email stating, in part, “I do have another vehicle (2008 Land Rover Range
Rover) under Geico that is a financed loan through Bank of America....”
   Brown’s Chase Credit Card Expenditures

   8. In May 2012, BROWN applied for a Chase credit card, which he then used
to make thousands of dollars’ worth of purchases.

   9. The Chase credit card application listed BROWN’s New York City
apartment as the mailing address. Furthermore, BROWN used this credit card

for his personal benefit, which included making a $10,000 payment to a Square
account (a mobile payment service) held in his name in June 2012.
Brown’s American Express Credit Card

   10. In 2012, BROWN applied for an American Express credit card, which he
then used to make thousands of dollars’ worth of purchases for his personal
benefit. For example:

   •   On or about August 31, 2012, BROWN made a $50.95 payment to
       Enterprise for a car rented under his name.

   •   On of about September 4, 2012, BROWN made a $367.60 payment to
       Virgin America for a flight to Los Angeles for himself.


                                        3
        Case 1:20-cr-00288-UNA Document 1 Filed 07/29/20 Page 4 of 11




    •   On or about September 11, 2012, BROWN made a $238.10 payment to
        Delta Airlines for a flight to Houston for his brother.
   11. Furthermore, BROWN used his Bank of America checking account to pay
down his American Express credit card balance: For example:

     • On or about August 29, 2012, BROWN made a $2,600.00 payment towards
       his outstanding American Express balance.

    • On or about September 16, 2012, BROWN made a $6,000.00 payment
      towards his outstanding American Express balance.

    • On or about September 16, 2012, BROWN made a $1,000.00 payment
      towards his outstanding American Express balance.
Brown’s Repeated False Statements
   12. Despite the fact that he personally ben~fited from the aforementioned

financial transactions, BROWN would later repeatedly falsely claim to credit
bureaus, banks, and credit card companies that someone had unlawfully used
his identity to obtain the aforementioned automobile loans and credit cards.

   13. On or about December 19, 2013, BROWN electronically submitted a claim
to a credit agency that someone had opened a number of accounts using his
personal information. Specifically, BROWN claimed that an unknown

individual had fraudulently used his information to open, among others, the
aforementioned Bank of America accounts, Chase Bank account, and American

Express account.
   14. In March 2016, BROWN caused his attorney to send a letter to Bank of
America and Chase Bank again claiming that someone had fraudulently used his
information to open the aforementioned Bank of America, Chase Bank, and

American Express accounts.


                                        4
        Case 1:20-cr-00288-UNA Document 1 Filed 07/29/20 Page 5 of 11




   15. In April 2016, BROWN submitted a written claim to credit agencies, Bank
of America, and American Express that his identity had been used without his

permission. BROWN’s submission stated, in part:

      I recently pulled my credit report from Experian, Equifax, and Trans
      Union and to my amazement, saw that you have been reporting a
      fraudulently opened account within my credit reports. I have
      previously disputed this account w.ith the credit reporting agencies,
      which have advised me to continue the dispute process with you, the
      company that has placed this fraudulently opened account within my
      credit file.

      Let me very clear, I did not open this account, so how dare you verify
      with the credit reporting agencies that this account belongs to me. I
      did not open this account and that means that you are reporting an
      account that does not belong to me, which is a violation of the Fair
      Credit Reporting Act.
   16. BROWN’s April letter further stated, “[t]o avoid a lawsuit, I request that

you DELETE the account from my credit report. Though I am entitled to $3,000,

$1,000 for each violation (one for each inaccurate account for each credit bureau),
I will take $1000. Please correct this, and remove this fraudulent account or I will
be forced to seek legal action against your company.”

   17. In reality, BROWN knew that he had in fact opened the aforementioned
credit cards, incurred the charges on those credit cards, and obtained the
aforementioned automobile loans.

                       Execution of the Mail Fraud Scheme
   18. On or about the dates listed below for each count, in the Northern District

of Georgia and elsewhere, the defendant, ANTONIO BROWN, for the purpose of
executing and attempting to execute the aforementioned scheme and artifice to
defraud, and to obtain money by means of materially false and fraudulent

                                         5
         Case 1:20-cr-00288-UNA Document 1 Filed 07/29/20 Page 6 of 11




pretenses, representations, promises, and by omission of material facts, well
knowing and having reason to know that said pretenses, representations, and

promises were false and fraudulent when made and caused to be made and that
said omissions were and would be material, knowingly caused the following
materials to be sent by mail and by private and commercial interstate carrier:


 Count Date                                             Mailing
 1     April 18, 2016            Mailing of a packet of materials to Bank of America
                                 that falsely alleged BROWN’s identity had been used
                                 without his permission to open multiple accounts.
 2         April 18, 2016        Mailing of a packet of materials to Chase Bank that
                                 falsely alleged BROWN’s identity had been used
                                 without his permission to open multiple accounts.
 3         April 18, 2016        Mailing of a packet of materials to Equifax
                                 Information Services that falsely alleged BROWN’s
                                 identity had been used without his permission to
                                 open multiple accounts.
        All in violation of Title 18, United States Code, Section 1341.

                             Counts Four Through Five
                                      Wire Fraud
                             (18 U.S.C. §~ 1343 and 1349)
     19. The Grand Jury re-alleges and incorporates by reference the factual
allegations contained in paragraphs 1 through 18 of this Indictment as if fully set
forth herein.

                                 Manner and Means
     20. Beginning in or about 2012, and continuing through in or about April 2016,

the exact dates unknown to the Grand Jury, in the Northern District of Georgia
and elsewhere, the defendant, ANTONIO BROWN, knowingly devised and
intended to devise a scheme and artifice to defraud, and to obtain money by

                                           6
        Case 1:20-cr-00288-UNA Document 1 Filed 07/29/20 Page 7 of 11




means of materially false and fraudulent pretenses, representations, promises,
and by omission of material facts, well knowing and having reason to know that
said pretenses, representations, and promises were false and fraudulent when

made and caused to be made and that said omissions were and would be
material.
                       Execution of the Wire Fraud Scheme

    21. On or about the dates listed below for each count, in the Northern District
of Georgia and elsewhere, the defendant, ANTONIO BROWN, for the purpose of
executing and attempting to execute the aforementioned scheme and artifice to

defraud, and to obtain money and property by means of false and fraudulent
pretenses, representations, and promises, did, with intent to defraud, cause to be
transmitted by means of a wire communication in interstate and foreign

commerce certain writings, signs, signals, and sounds, namely, the following
electronic transactions identified below:


Count Date                            Electronic Wire in Interstate Commerce
4     March 9, 2016             BROWN caused his attorney to fax materials to
                                Transunion falsely alleging that BROWN’s identity
                                had been used without his permission to open
                                multiple accounts.
5           March 18, 2016      BROWN caused his attorney to fax materials to
                                Experian falsely alleging that BROWN’s identity had
                                been used without his permission to open multiple
                                accounts.
       All in violation of Title 18, United States Code, Sections 1343 and 1349.




                                            7
        Case 1:20-cr-00288-UNA Document 1 Filed 07/29/20 Page 8 of 11




                                      Count 6
                                     Bank Fraud
                                  (18 U.S.C. § 1344)
   22. The Grand Jury re-alleges and incorporates by reference the factual
allegations contained in paragraphs 1 through 21 of this Indictment as if fully set
forth herein.
   23. Beginning on or about August 1, 2017, and continuing until on or about

August 31, 2017, the exact dates unknown to the Grand Jury, in the Northern
District of Georgia, the defendant, ANTONIO BROWN, knowingly executed and
attempted to execute a scheme and artifice to defraud Signature Bank, a financial

institution whose deposits were then insured by the Federal Deposit Insurance
Corporation (FDIC), and to obtain, by means of materially false and fraudulent
pretenses, representations, and promises, and by material omissions, certain

moneys, funds, credits, assets, securities, and other property owned by and
under the custody and control of Signature Bank.

                                Manner and Means
   24. As part of the scheme to defraud, BROWN sent a loan application to

Signature Bank containing materially false information about his income and
assets in an effort to secure a $75,000 loan under false pretenses.

   25. Specifically, on August 24, 2017, BROWN electronically submitted an
application to Signature Bank for a $75,000 loan on behalf of BROWN’s company,
LVL XIII Brands (known as Level 13). In the loan application, BROWN falsely

claimed that he earned $325,000 per year and had $200,000 in available
cash/ assets.
   26. In fact and in truth, other documents signed by BROWN during that time

period revealed that he actually earned far less than $325,000 per year and had
                                          8
        Case 1:20-cr-00288-UNA Document 1 Filed 07/29/20 Page 9 of 11




far less than $200,000 in available cash/assets than he represented to Signature
Bank. For instance, in a July 2017 loan application to another bank, BROWN

submitted a 2016 federal income tax return reporting that he earned $125,000 per
year (which was $200,000 less than what he represented that his income was to
Signature Bank). Also, in an August 2017 loan application to yet another bank,
BROWN claimed he had an annual salary of $175,000 (which was $150,000 less

than what he told Signature Bank), and only had $25,000 in available cash/ assets
(which was $175,000 less than what he told Signature Bank).

                      Execution of the Bank Fraud Scheme
   27. On or about August 24, 2017, in the Northern District of Georgia, the
defendant, ANTONIO BROWN, knowingly executed and attempted to execute
the above-described scheme to defraud by submitting materially false

information to Signature Bank regarding his salary and available cash/assets to
obtain a $75,000 loan from Signature Bank.
   All in violation of Title 18, United States Code, Section 1344.


                                       Count 7
                        False Statements on Loan Application
                                  (18 U.S.C. § 1014)
   28. The Grand Jury re-alleges and incorporates by reference the factual
allegations contained in paragraphs 1 through 27 of this Indictment as if fully set

forth herein.
   29. On or about August 24, 2017, in the Northern District of Georgia, the
defendant, ANTONIO BROWN, knowingly made a false statement for the

purpose of influencing the action of Signature Bank (an insured depository
institution as defined by the Federal Deposit Insurance Act), in connection with a
                                          9
        Case 1:20-cr-00288-UNA Document 1 Filed 07/29/20 Page 10 of 11




loan, in that   --   BROWN submitted a personal financial statement to Signature
Bank that contained false and inflated information regarding his annual income

and available cash/assets.

   All in violation of Title 18, United States Code, Section 1014.

                                        Forfeiture
   30. The Grand Jury re-alleges and incorporates by reference the factual
allegations contained in paragraphs 1 through 29 of this Indictment as if fully set

forth herein.
   31. Upon conviction for one or more of the offenses alleged in Counts 1
through 5 of this Indictment, the defendant, ANTONIO BROWN, shall forfeit to

the United States, pursuant to Title 18, United States Code, Section 981 (a) (1) (C)
and Title 28, United States Code, Section 2461(c), any property, real or personal,
constituting or derived from proceeds obtained directly or indirectly as a result

of said violations.
   32. Upon conviction for one or more of the offenses alleged in Counts 6
through 7 of this Indictment, the defendant, ANTONIO BROWN, shall forfeit to
the United States, pursuant to Title 18, United States Code, Section 982(a) (2), any

property constituting or derived from proceeds obtained directly or indirectly as
a result of said violations.

   33. If, as a result of any act or omission of the defendant, ANTONIO BROWN,
any property subject to forfeiture:

   a. Cannot be located upon the exercise of due diligence;

   b. Has been transferred or sold to, or deposited with, a third person;

   c. Has been placed beyond the jurisdiction of the Court;


                                            10
       Case 1:20-cr-00288-UNA Document 1 Filed 07/29/20 Page 11 of 11




   d. Has been substantially diminished in value; or

   e. Has been commingled with other property which cannot be subdivided

      without difficulty;

the United States intends, pursuant to Title 18, United States Code, Section

982(b), Title 21, United States Code, Section 853(p), and Title 28, United States

Code, Section 2461(c) to seek forfeiture of any property of said defendant up to

the value of the forfeitable property.



                                                                               BILL

                                                  /~%~FOREPE1Z~ON


BYUNG J. PAK
 United States Attorney




THOMAS J. KREPP
 Assistant United tates Attorney
Georgia Bar No. 346781




JE REY W. DAVIS
 As istant United States Attorney
Georgia Bar No. 426418



                 600 U.S. Courthouse 75 Ted Turner Drive, SW
                        Atlanta, GA 30303 • 404-581-6000


                                         11
